
	

115 HR 393 RH: To provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 1
		115th CONGRESS1st Session
		H. R. 393
		[Report No. 115–13]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2017
			Mr. Thornberry introduced the following bill; which was referred to the Committee on Armed Services
		
		
			February 16, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide for an exception to a limitation against appointment of persons as Secretary of Defense
			 within seven years of relief from active duty as a regular commissioned
			 officer of the Armed Forces.
	
	
		1.Exception to limitation against appointment of persons as secretary of defense within seven years
			 of relief from active duty as regular commissioned officers of the Armed
			 Forces
 (a)In generalNotwithstanding the second sentence of section 113(a) of title 10, United States Code, the first person appointed, by and with the advice and consent of the Senate, as Secretary of Defense after the date of the enactment of this Act may be a person who is, on the date of appointment, within seven years after relief, but not within three years after relief, from active duty as a commissioned officer of a regular component of the Armed Forces.
 (b)Limited exceptionThis section applies only to the first person appointed as Secretary of Defense as described in subsection (a) after the date of the enactment of this Act, and to no other person.
			
	
		February 16, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
